222 F.2d 716
Woodrow B. BRADLEY, Petitioner-Appellant,v.Orel J. SKEEN, Warden, West Virginia State Penitentiary, Moundsville, West Virginia, Respondent-Appellee.
No. 6976.
United States Court of Appeals Fourth Circuit.
Argued May 23, 1955.
Decided May 25, 1955.

Woodrow B. Bradley, pro se.
Fred H. Caplan, Asst. Atty. Gen. (John G. Fox, Atty. Gen., of West Virginia, on brief), for appellee.
Before PARKER, Chief Judge, and SOPER and DOBIE, Circuit Judges.
PER CURIAM.


1
This is an appeal from an order dismissing a petition for a writ of habeas corpus by a prisoner serving a sentence under the judgment of a state court. See Bradley v. Skeen, D.C., 125 F.Supp. 844. We have no jurisdiction to entertain the appeal because of the failure of appellant to obtain the certificate of probable cause required by 28 U.S.C. § 2253. For reasons adequately stated in the opinion of the judge below we do not think appellant is entitled to such certificate.


2
Appeal dismissed.